cdsDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.	Claims 41-51 are new.

Acknowledgement of 37 CFR 1.130(b)
3.	The Affidavit filed on 6/13/2022 is acknowledge and accepted.

Regarding Computer Readable Mediums
4.	Page 13 of the Specification explicitly states that “computer-readable storage media are tangible storage means that do not include a transitory, propagating signal.” Therefore, claim 21 and 41 are NOT rejected under 35 U.S.C. 101.  Examiner Chen also consulted Technology Center expert, Daniel Swerdlow, on June 27, 2022 to confirm that the claim language can recite computer-readable storage medium without reciting non-transitory in light of the Specification.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
6.	Authorization for this examiner’s amendment was given in a telephone interview with attorney Babak Tehranchi on June 24, 2022.
Please amend the claims as follows:
Cancel claims 30-40.

Allowable Subject Matter
7.	Claims 21-29 and 41-51 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: Claim 41 recites the limitation and performing machine learning training based on the training cardiograms to generate weights, the weights for generating a value for the configuration parameter given a target cardiogram, the generated value indicating the value for the configuration parameter of a source configuration of a target heart from which the target cardiogram is derived which is not disclosed by any of the cited references. 
9.	Claim 48 recites the limitation accessing weights that are learned by performing machine learning training, the training based on training cardiograms, each of the training cardiograms -7- 157120228.1Application No.: 16/042,993Docket No.: 129292-8006.US00 derived from electromagnetic output associated with a heart and associated with a value for the configuration parameter of a source configuration of the heart, the electromagnetic output representing electrical activity of the heart which is not disclosed by any of the cited references. 
10.	Therefore, claims 41-51 are allowed over cited references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONTACT
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993. The examiner can normally be reached Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK S CHEN/Primary Examiner, Art Unit 2611